Citation Nr: 0922714	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pleural plaque, claimed 
as a residual of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to January 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for a 
respiratory disorder, claimed as a residual of exposure to 
asbestos, was remanded by the Board in December 2004.  In 
consideration of the medical findings, the issue has been 
altered to reflect the medical findings of record.  

It is noted that the Veteran has appealed a November 2008 
denial of service connection for the residuals of laser 
surgery of the right eye under the provisions of 38 U.S.C.A. 
§ 1151.  The Veteran was furnished a statement of the case by 
the RO, but has not, as yet, submitted his substantive 
appeal.  Therefore, the case is not currently on appeal 
before the Board.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Pleural plaque of the lungs is at least as likely as not 
related to exposure to asbestos during service.  


CONCLUSION OF LAW

Pleural plaque of the lungs was the result exposure to 
asbestos during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Veteran is claiming service connection for a respiratory 
disorder as a result of exposure to asbestos while he was on 
active duty in the United States Navy.  The Board has 
reviewed the entire evidence of record, including the service 
treatment records, reports of hospitalization at VA 
facilities, reports of VA and private outpatient treatment 
and the results of VA compensation examinations.  After 
review, it is determined that there is sufficient basis to 
place the evidence regarding pleural plaques in equipoise.  
Thus service connection for this disorder may be established.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos. The 
information and instructions from the Veterans Benefits 
Administration (VBA) Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (hereinafter "M21-1"), 
Part VI, para. 7.21. The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines. See Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

M21-1, Part VI, para. 7.21 (October 3, 1997) provides that 
inhalation of asbestos fibers can produce fibrosis and tumor, 
most commonly interstitial pulmonary fibrosis (asbestosis). 
Asbestos fibers may also produce pleural effusion and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract. Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure. Thus persons with asbestos exposure 
have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer. 
M21-1, Part VI, para 7.21(a).

The applicable section of M21-1 also notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy Veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction. Furthermore, it was revealed that many of these 
shipyard workers had only recently come to medical attention 
because the latent period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease). M21-1, Part VI, para. 
7.21(b).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of M21-1, Part VI, did not create a 
presumption of exposure to asbestos. Medical-nexus evidence 
is required in claims for asbestos related disease related to 
alleged asbestos exposure in service. VAOPGCPREC 4-2000.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. M21-1, Part VI, para. 7.21; DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The Veteran served on board a ship for over two years and, 
while his military occupational specialty is not listed in 
his service records, he has given a consistent story of 
having worked in the boiler room during this time.  He has 
described working on pipes insulated with asbestos and 
describes how part of his work was with an air hammer to 
remove an asbestos fire furnace from around the boilers.  The 
Board finds that the Veteran's statements are sufficient to 
concede his exposure to asbestos during service.  The record 
shows that subsequent to active duty, the Veteran worked as a 
long distance truck driver, which is not considered an 
occupation in which he would be normally exposed to asbestos.  

Evidence of record shows that the Veteran served on board 
ship during service and that he underwent lung surgery while 
on active duty.  Service connection is currently in effect 
for the residuals of pulmonary tuberculosis, rated 10 percent 
disabling.  The record includes private treatment records, 
dated in 1997 and 1998, that included chest X-ray studies 
showing mild emphysematous changes in the lung fields and 
pulmonary function studies that could be indicative of 
interstitial lung disease.  In an attempt to ascertain 
whether this lung disease could be related to the Veteran's 
service-connected pulmonary tuberculosis or to asbestos 
exposure while the Veteran was on active duty, the Board 
requested that an additional examination be undertaken.  The 
Veteran was initially examined by VA in January 2005, with 
inconclusive results.  The examiner indicated that additional 
pulmonary function testing (PFT) and an additional chest X-
ray study were needed to properly evaluate the Veteran's 
case.  

The additional testing was undertaken in October 2007.  At 
that time, a VA examiner indicated that he believed that the 
Veteran's pulmonary symptoms were attributable to the 
diagnosis in service of pleural tuberculosis, for which 
service connection has been established.  He went on to state 
that the Veteran also had parenchymal lung disease that could 
be attributed to his history in the navy (presumably the 
history of exposure to asbestos.)  A CT scan study was 
recommended to rule out a diagnosis of asbestosis.  This was 
undertaken in August 2008 and, while asbestosis was not 
demonstrated, did show bilateral calcified pleural plaques 
that were consistent with a history of asbestos exposure.  

As the Veteran had a respiratory disorder, pleural plaques, 
that are consistent with a history of exposure to asbestos, 
the Board finds that service connection for this disorder is 
warranted.  


ORDER

Service connection for pleural plaques is granted.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


